Title: To George Washington from Brigadier General Nathanael Greene, 10 August 1776
From: Greene, Nathanael
To: Washington, George



Sir
Camp on Long Island Augt 10 1776

Colo. Hand reports three Ships at the Hook. A large Schooner saild from the watering place late yesterday in the Afternoon. she seems to direct her course towards Amboy this morning. From the fireing heard at Sea last Evening tis supposd the remainder of the Hessian fleet is at hand. Every thing at the watering place remains quiet.
Nothing remarkable has happened in this Camp since Yesterdays Report. I sent over Nine suspected Tories this morning to the City Hall under the care of Lt Randal. I Reported their names to Col. Harrison. There is one Benjamin Hewlet that

lives the Northside does not appear to be An Object worth sending away. There appears several Insignificant Characters amongst these last, how extensive their influence may be, I cant pretend to divine but from their Appearance they dont look like doing much mischief. Lt Skinner is as industrious as possible in apprehending the disaffected: by what he writes me many have gone off. He says the Tories had an account amongst them that they were to be taken for several days before the attempt was made. I wonder where any thing of this sort has been in contemplation by the Provincial Congress. It is surprising to me how it could be known. They expected it was an Order from Congress—I am Dear Sir with the greatest respect Your Excellencys most Obedient Humble Servant

N. Greene

